SEC File002-10607 811-00572 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A Registration Statement Under the Securities Act of 1933 Post-Effective Amendment No.118 and Registration Statement Under The Investment Company Act of 1940 Amendment No.38 AMERICAN MUTUAL FUND, INC. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071-1447 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071-1447 (Name and Address of Agent for Service) Copies to: Eric A.S. Richards O'Melveny & Myers LLP 400 South Hope Street Los Angeles, California90071-2899 (Counsel for the Registrant) Approximate date of proposed public offering: It is proposed that this filing become effective on January 1, 2008, pursuant to paragraph (b) of rule 485. [logo - American Funds(r)] The right choice for the long term/(R)/ American Mutual Fund/(R)/ PROSPECTUS January 1, 2008 TABLE OF CONTENTS 1 Risk/Return summary 5 Fees and expenses of the fund 7 Investment objective, strategies and risks 10 Management and organization 13 Shareholder information 14 Choosing a share class 16 Purchase and exchange of shares 21 Sales charges 24 Sales charge reductions and waivers 27 Rollovers from retirement plans to IRAs 27 Plans of distribution 28 Other compensation to dealers 29 How to sell shares 31 Distributions and taxes 32 Financial highlights THE SECURITIES AND EXCHANGE COMMISSION HAS NOT APPROVED OR DISAPPROVED OF THESE SECURITIES. FURTHER, IT HAS NOT DETERMINED THAT THIS PROSPECTUS IS ACCURATE OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Risk/Return summary The fund seeks to provide you with current income, growth of capital and conservation of principal. The fund invests primarily in common stocks of larger, more established companies that have long records of increasing earnings and dividends. The fund is designed for investors seeking both income and capital appreciation, as well as conservation of principal. In pursuing its objectives, the fund seeks to develop a portfolio that is more resilient to market declines. The fund's equity investments are limited to securities of companies that are included on its eligible list. The eligible list is reviewed and approved by the fund's board of directors at the recommendation of Capital Research and Management Company, the fund's investment adviser.
